Citation Nr: 0943457	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In a rating decision dated in 
August 2006, the RO assigned an initial rating of 50 percent 
for PTSD.  The Veteran appeals for a higher initial rating.  
The Veteran also appeals a rating decision dated in October 
2008, in which the RO found that new and material evidence 
had not been received to reopen claims for entitlement to 
service connection for bilateral hearing loss and tinnitus. 

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement 
within one year of November 2005 notification of an October 
2005 RO decision that denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

2.  All relevant evidence received since the unappealed 
October 2005 RO denial of the claims for service connection 
for bilateral hearing loss and tinnitus is cumulative and 
does not raise a reasonable possibility of substantiating the 
claims.
 



CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision that denied claims 
for service connection for bilateral hearing loss and 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence received since the October 2005 RO rating 
decision that denied claims for service connection for 
bilateral hearing loss and tinnitus, which was the last final 
denial with respect to these issues, is not new and material; 
thus the claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( 
"§ 5103(a) requires only that the VA give a claimant notice 
at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
Veteran's claim).  It need not describe the VA's evaluation 
of the Veteran's particular claim.").  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, an August 2008 RO VCAA letter notified the 
Veteran that new and material evidence would be required to 
reopen his claims for service connection for bilateral 
hearing loss and tinnitus, indicated what type of evidence 
would qualify as "new" and "material" evidence, and 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The August 2008 letter further explained 
the evidence necessary to substantiate the underlying claims 
for service connection for bilateral hearing loss and 
tinnitus.  This letter also informed him of his VA's 
respective duties for obtaining evidence.  In addition, the 
August 2008 VCAA notice letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  The letter was issued prior to the initial 
October 2008 adjudication of the matters now on appeal and 
decided herein.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the matters of whether new and material 
evidence has been received to reopen claims for service 
connection for bilateral hearing loss and tinnitus. 

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, SSA disability records, reports of 
post-service treatment, and a report of a VA audiological 
examination associated with the Veteran's prior claims for 
service connection for bilateral hearing loss and tinnitus.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

The Board finds that the duty to assist does not require 
providing a VA examination and/or medical opinion because, as 
will be discussed below, new and material evidence has not 
been received to reopen his claims for service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans 
of America (PVA), et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003; Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

Certain chronic disabilities, to include bilateral hearing 
loss, to the extent it constitutes an organic disease of the 
nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is generally not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Until a claimant meets the threshold burden of submitting new 
and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Analysis

In November 2005, the RO informed the Veteran of an October 
2005 rating decision by which it had denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The Veteran did not submit a notice of 
disagreement within one year of November 2005 notification of 
the rating decision.  As a result, the October 2005 RO rating 
decision that denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

Evidence of record at the time of the October 2005 RO denial 
of the Veteran's claims included a May 1969 service induction 
examination report that indicated a pure tone hearing 
threshold of 30 db at 4000 hertz in the right ear, which is 
generally considered to be indicative of at least some 
hearing loss.  (A review of medical literature indicates a 
generally accepted standard that hearing thresholds of 20 
decibels or less reflect normal hearing, while hearing 
thresholds of 25 decibels or more are indicative of some 
degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).)  All other measured thresholds at induction 
were 20 decibels or less.  None of the measurements at 
induction into active service met the VA regulatory criteria 
for hearing loss disability.  See 38 C.F.R. § 3.385 (above).  
The balance of the service treatment records is silent for 
diagnosis, complaints, or any other indication of hearing 
loss or tinnitus.  At the June 1971 service discharge 
examination, all measured puretone thresholds were 0 decibels 
bilaterally.  

The evidence in the claims file as of October 2005 RO denial 
further included a September 2005 VA examination report, 
indicating that the Veteran had current bilateral hearing 
loss, and significant acoustic trauma during service, to 
include exposure to artillery and munitions blasts.  The 
Veteran's DD Form 214, indicating a military occupational 
specialty of field artillery, confirmed likely exposure to 
acoustic trauma during active service.  The September 2005 VA 
examiner further noted that the Veteran's hearing was normal 
bilaterally at discharge and that the Veteran had significant 
post-service occupational noise exposure, including 13 years 
as a mechanic and machinist without hearing protection and 19 
1/2 years in the mining industry with hearing protection.  The 
examiner noted that the Veteran could not recall when his 
bilateral tinnitus had begun.  Based on the evidence in the 
claims file and the history as related by the Veteran, the 
examiner found that the Veteran's bilateral hearing loss and 
tinnitus were not at least as likely as not due to service.  

Since the October 2005 denial of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
the evidence received includes records of VA treatment for 
bilateral hearing loss, SSA records, and a Unit History 
pertaining to the Veteran's service in Vietnam, further 
corroborating that he was likely exposed to acoustic trauma 
during service.  Additionally received was an October 2008 
letter from the Veteran elaborating on his exposure to 
acoustic trauma during service and contending that his 
hearing loss and tinnitus were related to active service.

At a June 2009 Board hearing, the Veteran indicated that he 
did not receive treatment for his bilateral hearing loss and 
tinnitus until recently at the Huntington VA Medical Center 
(VAMC), for the reason that he felt that hearing loss and 
tinnitus were something that he had to learn to deal with 
himself.  He contended that his hearing loss and tinnitus 
were due to his exposure to acoustic trauma during service.  
He testified that his hearing at his service discharge 
examination was found to be normal because if he were to have 
challenged the finding on his separation examination report 
his discharge would have been held up.   

The Board finds that the evidence received since the October 
2005 now-final RO denial of the Veteran's claims is 
essentially cumulative of evidence previously of record.  The 
SSA records concern an unrelated psychiatric disability and 
are thus not material.  

The newly received VA treatment records indicate ongoing 
treatment for bilateral hearing loss and tinnitus, but 
contain no competent medical evidence that the current 
hearing loss or tinnitus began during service or are related 
to any incident of service.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  They reflect evidence of current hearing 
loss and tinnitus, a fact that is cumulative of what was 
established at the September 2005 VA examination.  

The Veteran's descriptions and evidence of acoustic trauma 
during service are likewise cumulative of evidence in the 
claims file prior to October 2005, insofar as it was already 
established that the Veteran experienced significant acoustic 
trauma during active service by virtue of his lay statements 
and documented military occupational specialty.  The Board 
also acknowledges the Veteran's opinion that his current 
hearing loss and tinnitus are related to acoustic trauma he 
experienced during service; however, these statements are 
redundant of those made prior to the October 2005 decision 
and are accordingly not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The Board further notes that none of the newly received 
evidence reflects a diagnosis or other indication of 
bilateral hearing loss within one year of discharge from 
active service.  Accordingly, the newly received evidence 
does not support a presumption of service connection for 
bilateral hearing loss pursuant to the provisions of 38 
C.F.R. §§ 3.307 and 3.309(a).

As there has been received no new evidence, other than 
cumulative evidence or lay testimony regarding matters that 
require medical expertise, tending to show that the Veteran's 
bilateral hearing loss or tinnitus began during service or is 
related to any incident of service, or that his bilateral 
hearing loss began within one year of discharge from active 
service, the newly received evidence does not raise a 
reasonable possibility of substantiating the Veteran's 
claims.  Accordingly, the Board finds that new and material 
evidence has not been received and reopening of the claims is 
not warranted.  See 38 C.F.R. § 3.156(a). 

Because the Veteran has not met the threshold burden of 
submitting new and material evidence sufficient to reopen his 
claims, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for bilateral hearing loss is not 
reopened and the claim remains denied.

New and material evidence not having been received, the claim 
for service connection for tinnitus is not reopened and the 
claim remains denied.



REMAND

In a February 2009 written statement and at his June 2009 
Board hearing, the Veteran alleged that his PTSD symptoms had 
recently worsened.  The most recent VA examination for PTSD 
was provided in July 2006.  The Board finds that a new VA 
medical examination to ascertain the current severity of the 
Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) (VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) (a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination).  

Additionally, as the Veteran is receiving ongoing VA 
treatment (see June 2009 Board hearing transcript at page 3) 
and Vet Center treatment (see June 2009 Board hearing 
transcript at pages 4) for PTSD, all records of treatment of 
PTSD for the period from June 2004 that have not been 
previously received into the claims file should be sought and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-
(c); 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 
(1998) (Vet Center records constructively in VA possession); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
VA treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
identify any recent medical examination, 
hospitalization or treatment records pertaining 
to his service-connected PTSD since June 2004.  
Any such records so identified should be 
obtained, to include updated records from the 
Vet Center and VAMC in Huntington, West 
Virginia that have not been previously obtained 
and associated with the claims file.  If no 
records are available, please make specific 
note of that fact in the claims file.
2.  Schedule the Veteran for an examination in 
order to determine the current severity of his 
service-connected PTSD.  Any and all studies, 
tests, and evaluations deemed necessary by the 
examiner should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to describe 
the nature and severity of all symptoms of the 
Veteran's service-connected PTSD.

3.  After undertaking any additional 
development deemed by it to be appropriate, 
readjudicate the Veteran's claim of entitlement 
to an initial rating in excess of 50 percent 
for his service-connected PTSD.  If the benefit 
sought on appeal remains denied, the Veteran 
should be provided a supplemental statement of 
the case and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vt. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


